BRADFORD, District Judge
(concurring). I fully concur in the conclusion reached by the presiding judge that the judgment below be reversed, the verdict set aside and a new trial granted. There is, however, one feature of the case not particularly dealt with in his opinion, which has impressed me with great force, and, as much as any other consideration, has convinced me that there was reversible error in the charge delivered to the jury in the court below. There was no evidence showing or tending to show that the defendant had, at or prior to the time the plaintiff was injured, either adopted or promulgated any rule requiring any person, at the time when a locomotive, with or without cars attached to it, was about to emerge from the defendant’s mill and cross the wheelbarrow runway where the plaintiff was injured, to be stationed at the doorway or to precede the locomotive or cars in order to give warning to such persons as might be engaged in wheeling brick or other material along the runway path. The evidence does not disclose any such practice in relation to this subject as to permit a legitimate inference that such a rule existed; and the witnesses Tomaney and Julien testified that there was no such rule. Nor was there any evidence showing or tending to show the existence of any rule requiring a locomotive or car, about to pass from the mill and cross the runway, to stop at the doorway before proceeding further. The runway, together with other paths in the mould yard, was maintained by the defendant for the use of its operatives in performing the work for which they were employed. The doorway through which the car passed and struck the plaintiff was ten feet and eight inches wide in the clear. From the plane of the outside of the wall, where the doorway was situated, to a point-in the middle of the runway as it crossed the narrow gauge railway track, was a distance of, seven feet and one inch. The evidence shows that the rate of speed of locomotives emerging from the doorway and crossing the runway was from four to six miles an hour. If the speed of a locomotive or car coming out of the doorway be taken at *33an average of five miles an hour, the distance between the doorway and the center of the runway crossing would be traversed in less than one second. At the time the plaintiff was injured the locomotive carne out of the doorway at its usual rate of speed. Wooley, the superintendent of the mill, testified that the locomotive, which came through the doorway at the time of the plaintiff’s injury, was nineteen feet and four and one-half inches long, and that in his judgment, at the rate of speed at which such engines move, namely, from four to six miles an hour, they could be stopped in about their own length, and that that would be a very quick stop. He further testified to the effect that about the time the plaintiff was injured -a locomotive would come out of and return through the doorway about seventy one times in the course of one night; that in the course of twenty-four hours about eight hundred crossings of the narrow gauge track where the plaintiff was injured were made by operatives of the defendant; and that nearly as many crossings were made at that point at night as in day time. He further testified: “Q. I have understood you to say, in answer to Mr. Demining, that there were new and old men among these men who wheel the harrows? A. Yes, sir. Q. Can you give any idea of the proportion you always have of new men on these jobs? A. I could hardly say that. There is hardly a day passes that we have not a new man or two or three or four.” He further testified to the effect that it was the custom to put new men at such work as would compel them to use the runway and crossing in question, and that he, the witness, was in the habit of so putting new men at work at that place. There is evidence to the effect that sometimes a locomotive pulled a car or cars and at other times pushed a car or cars through the doorway in question across the runway. When the plaintiff was injured the locomotive was pushing a car laden with moulds. No person was on the car, nor did it carry a light. Wooley testified that the moulds carried out in the cars were “hot; a very dull red and dark.” Such cars pushed hv the locomotive, in so far as they intervened between the vision of a person standing at the point where the plaintiff was injured and a locomotive pushing such car, of course, rendered the locomotive invisible to him. It appears from the evidence that the mould yard was used principally for the purpose of cooling the hot moulds which were taken from the mill; water being turned on the moulds for that purpose. The cooling of the moulds in this manner resulted in large quantities of steam which either hung over the yard or was carried in one direction or another by the wind. Tomaney testified to the effect that tiie steam from the moulds obscured the electric light hung in the mould yard. There was some conflict of testimony as to the extent to which the light was thus obscured. It appears from the evidence that the customary means of warning persons in the mould yard of the approach of locomotives or cars from the mill was blowing the whistle of the locomotives while within the mill and some twenty five feet from the doorway. While two such locomotives called dinkey engines were employed in and about the mill and mould yard of the defendant at the time the plaintiff met with his injury, usually three such locomotives were used. The operations carried on in the mill *34were of such nature as to produce a confusion and mingling of loud noises of various kinds incident to a mill of that character. To-maney testified that there were noises in the mill from stationary engines and bessemer cupolas. Julien testified to the effect that the three locomotives whistled “every place wherever they go”; that they whistled both when they passed out of the mill and when they passed into the mill; that they whistled as they passed back and forth within the mill, when not intending to pass out; and that the locomotives “always whistle, they are always going, never stop.” Under the circumstances disclosed and especially in view of the proximity of-the runway crossing to the doorway, it is evident that the custom of signaling by whistle was not calculated adequately to protect an inexperienced operative, such as the plaintiff was, having occasion to use the runway crossing; and this is all the more apparent in view of the fact that at most only two or three seconds could elapse between the time when a person on the runway crossing within one foot of the nearer rail could, under the most favorable circumstances, first see a car or locomotive coming round the sharp curve on its way out of the mill, and itá reaching the spot where he stood. On the runway crossing lurked sudden death or mutilation for those who used it without exercising the utmost vigilance. An operative, wheeling a heavily laden barrow six feet long and stumbling or making a misstep while a locomotive or car was moving on its way out of the mill, would incur grave peril of loss of life or limb. The runway crossing was, by reason of the mode in which the defendant carried on its operations, a peculiarly hazardous place. There was some evidence relating to the nature of the caution generally given to new men about the danger resulting from the movements of locomotives.- This evidence, however, is vague, indefinite and unsatisfactory. Barnes, the foreman of the bessemer department, testified: “As a rule I generally cautioned the men about the tracks to bé crossed and the locomotive coming out on the tracks.” Wooley testified: “Q. Isn’t it your habit to warn those men in regard to locomotives when they are employed? A. The foremen generally warn them. Q. As a matter of fact, they are all supposed to be warned, are they not? A. No; I can’t say that. Q. It is the custom to warn them all, is it not? A. Uot particularly about the locomotives, no, no more than anything else about the works. Q. You warned them in regard to all the dangers of their employment? A. Of their employment. * * * Q. You also said in answer to Mr. Dimming that it was your custom generally to warn men. What kind of warning do you give them? A. If the foreman hires a man, he turns them over to the gang in which he is to work, and the man understands it, without being told every time, to tell him what the work is, and he can certainly see without being told, although he is very often told, and I think as a rule told, where' the dangers are, if there are any particular ones, and' to avoid them.” In point of fact the evidence does not disclose that the plaintiff was cautioned at or after the time of his employment by the defendant. On the contrary, the testimony shows that he was not. Such a caution or warning as is above indicated, had it been given, *35was manifestly inadequate and of little importance in so far as the runway crossing is concerned. Certainly every person of full age and sound mind, who has seen locomotives or cars moving along tracks, is supposed to know that if he steps on the railway directly in front of an approaching locomotive or car and remains there until struck, he will be liable to loss of life or limb. And so every reasonable man must regard a railway, which is operated, as in itself a warning of danger, putting him on his guard. But the giving of information only as to these points is of small avail. Any sane adult possesses such knowledge without instruction from his employer. It appears from the evidence that the only rule established by the defendant for the protection of operatives using the runway crossing against locomotives or cars emerging from the doorway, was that a whistle should be given by the locomotive as a signal of its approach. But this signal, in view of the physical environments of the run way crossing and the noisy din and confusion of whistles within the mill, was, in my judgment, clearly an inadequate caution or warping to new and inexperienced operatives using that crossing and unable properly to locate and distinguish the sounds within the mill. The evidence does not show the existence of any rule requiring operatives about to use the runway crossing to stop before going upon it. And, had any such rule existed, it would he proper for the jury to pass on its sufficiency with respect to inexperienced employés. For a man, burdened with a heavily laden wheelbarrow, undertaking, even after stopping to go across the tracks, was liable to be struck and killed within one second from the time a car or locomotive should project beyond the doorway, and within twro or three seconds from the time when, under the most favorable circumstances, he could have seen from the crossing the approach of a locomotive or car. It could hardly he expected, and evidently was not intended by the defendant, that operatives before crossing the tracks should leave their wheelbarrows and go through the; doorway to ascertain whether a car or locomotive was approaching. There was no rule that this should be done; the defendant relying only* on the whistle as a signal. Owing to the large number of crossings made each night, it was probably impracticable that it should be done. And if it had been done, the operatives would, on returning to their wheelbarrows, have been subject practically to the same peril as if it had not been done. New and inexperienced operatives were .entitled to a reasonably proper and sufficient warning of the peril, and such a warning does not mean a general wanting to look out for cars and locomotives given at the inception of the employment, but, in a case like this, a reasonable and sufficient warning given to tin-operatives at the time a locomotive or car was about to cross the runway. The warning should have been timely, and the approach of a locomotive or car marked the right time. An obviously proper rule for the giving of such warning would have required im operative, when a locomotive or car was about to emerge from the mill, to be stationed at the doorway or to precede the locomotive or car. In such case, it would not have been necessary that a locomotive or car, about to pass from the mill across the runway, should stop. *36While the defendant was not an insurer of the safety of the plaintiff at the time he received his injuries, and while the plaintiff, when he entered the service of the defendant, assumed the ordinary and usual risks of his employment, including the risk of injury from the negligence of his fellow servants, in the absence of negligence on the part of the defendant in their selection or retention, he did not assume any risk resulting from the defendant’s negligence, nor had the defendant any right to expose him to unusual and unnecessary peril against which the defendant by the exercise of reasonable care could guard him. The plaintiff had the right to assume that he would not be exposed to such peril. The evidence does not show any necessity for the maintenance of the runway and runway crossing in such close proximity to the mill. Had the plaintiff’s service in the employ of the defendant been of long continuance, and had he become thoroughly familiar with the noises in the mill and the mode in which the defendant operated its cars and locomotives when passing through the doorway, a case materially different from the one in hand might be presented. .But the plaintiff, as a new and inexperienced operative, had a right to rely upon greater care, consideration and protection, than he received from the defendant. It was his right that the defendant should use reasonable care and precaution for his protection at the runway crossing.
In Improvement Co. v. Stead, 95 U. S. 161, Mr. Justice Bradley, delivering the unanimous opinion of the court, in speaking of a railway grade crossing on a common road, said:
“The train has the preference and right of way. But it is bound to give due warning of its approach, so that the wagon may stop and allow it to pass, and to use every exertion to stop if the wagon is inevitably in the way. Such warning must be reasonable and timely. But what is reasonable and timely warning may depend on many circumstances. It cannot be such, if the speed of the train be so great as to render it unavailing. The explosion of a cannon may be said to be a warning of the coming shot; but the velocity of the latter generally outstrips the warning. The speed of a train at a crossing should not be so great as to render unavailing the warning of its whistle and, bell; and this caution is especially applicable when their sound is obstructed by winds and other noises, and when intervening objects prevent those who are approaching the railroad from seeing a coming train. In such cases, if an unslackened speed is desirable, watchmen should be stationed at the crossing.”
So, here, the defendant, in view of the surroundings of the runway crossing, should have adopted and promulgated a rule for the protection of new and inexperienced operatives requiring someone to stand at the doorway or precede locomotives or cars emerging from the mill. Had the defendant adopted and promulgated such a rule and used reasonable circumspection to secure its enforcement at all times, the negligent omission of the ' operative or operatives detailed or designated for that purpose in any given instance to carry out the rule, might be considered negligence with respect to an executive detail of the operation of the defendant’s plant, and, as such, not to involve the defendant in any liability for an injury received through such negligent omission. But it is unnecessary to further pursue this particular branch. In my judgment, the defendant was culpably negligent, with respect 'to the plaintiff, in *37not establishing such a rule. The above points relating to the negligence oí the defendant, if not, indeed, sufficient to establish such negligence as a matter of law, should certainly have been freely and fully left for consideration by the jury. Were they so left? If not, in view of their important bearing upon the case, there was reversible error. In Starr v. U. S., 153 U. S. 614, 14 Sup. Ct. 923, Chief Justice Fuller, delivering the opinion of the court, in speaking of the proper functions of a judge in charging juries, said:
“But lie should take care to separate the law from the facts and to leave the latter in unequivocal terms to the judgment of the jury as their true and peculiar province. Mclianahan v. Insurance Go., I Pet. 170, 182. As the jurors are the triers of facts, expressions of opinion hy the court should be so guarded as to leave the jury free in the exercise of their own judgments. They should be made distinctly to understand that the instruction is not given as to a point of law by which they are to be governed, but as a mere opinion as to the facts to which they should give no more weight than it was entitled to.”
Tbe seventh assignment of error is as follows:
“(7) The learned judge erred in instructing the jury as follows: T feel it to be my duty to say to you that I do not think the evidence justifies a conclusion that the defendants failed in their duty in this particular. I do not take the question from you; I submit it to you; the responsibility will be upon you of deciding it justly. But you ought not to reach a conclusion on the subject without the exercise of groat care, and the best judgment you possess. You cannot undertake to say how an establishment like this shall be constructed, how the railroad shall be located, what will answer its purposes, and wha.t will not. You have not the information necessary to enable you to form a reliable judgment. The real question here in this respect is, whether or not proper warning was given to this man at tha.t crossing, or whether he was misled respecting it, for want of proper information. Those are the questions, and the only questions that the court secs as respects this branch of the case, and I repeat what I have said, that in the judgment of the court, the evidence on one side and the other, properly considered, does not justify a conclusion that the defendant omitted, or failed in, any part of its duty in this matter. I repeat, however, so that you will not misunderstand me, that the question is one of fact, which is submitted to you. If you find that the defendants were not negligent, your verdict will be in their favor.’ ”
The learned judge below, in this portion of the charge was dealing principally with the sufficiency of a locomotive whistle as a warning of danger and with the knowledge of the plaintiff of the situation generally. On these points, while expressing his opinion adversely to the plaintiff, the learned judge nevertheless left them for the decision of the jury. But language was used which virtually took away from the jury the right to determine whether the defendant was not culpably negligent toward the plaintiff, in failing to adopt a rule requiring warning to be given of the approach of a locomotive or car by an operative stationed at the doorway, or preceding the locomotive or car. The learned judge said:
“You cannot undertake to say how an establishment like this shall be constructed, how the railroad shall be located, what will answer its purposes, and what will not. You have not the information necessary to enable you to form a reliable judgment.”
The jury was thus told in effect that they had not the information or the power to decide whether the defendant was not at fault *38for omitting to adopt such, a rule as is above indicated. The jury, however, in my judgment, had that right. Neither the rule of dam-num absque injuria nor any other principle of the law deprived the jury of that right. I am, therefore, of the opinion that fatal error was committed which requires the reversal of the judgment of the court b.elow and the granting of a new trial.
With respect to alleged error in the charge touching contributory negligence I fully concur with the presiding judge in his views on that subject.